COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      J. A. B. v. C. N. B.

Appellate case number:    01-20-00723-CV

Trial court case number: 19-DCV-268152

Trial court:              328th District Court of Fort Bend County

        Appellant J.A.B. has filed a motion to strike the appellee’s brief filed by appellee C.N.B.
in the above-referenced appeal. Appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 13, 2021